Name: 86/4/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 15 January 1986 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  organisation of the legal system
 Date Published: 1986-01-24

 Avis juridique important|41986D000486/4/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 15 January 1986 appointing a Judge to the Court of Justice Official Journal L 018 , 24/01/1986 P. 0037 - 0037*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 15 January 1986 appointing a Judge to the Court of Justice (86/4/EEC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Having regard to the Treaty concerning the accession of the Kingdom of Spain and the Portuguese Republic to the European Economic Community and to the European Atomic Energy Community, signed on 12 June 1985, and the Decision of the Council of 11 June 1985 on the accession of the said States to the European Coal and Steel Community, and in particular Articles 17 and 384 of the Act attached thereto, Whereas the Decision of the Representatives of the Governments of the Member States of 1 January 1986 appointing a Judge and an Advocate-General to the Court of Justice shall be supplemented by the appointment of the other Judge provided for by the said Article 384, HAVE DECIDED AS FOLLOWS: Sole Article The following is hereby appointed Judge to the Court of Justice: Gil Carlos Rodriguez Iglesias. In accordance with the choice by lot made this day by the President of the Conference of the Representatives of the Governments of the Member States pursuant to Article 384 (2) of the Act of Accession, the term of office of that Judge shall expire on 6 October 1991, and the term of office of the person appointed Judge to the Court of Justice by the Decision of 1 January 1986 shall expire on 6 October 1988. Done at Brussels, 15 January 1986. The President M. H. J. Ch. RUTTEN